Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 1 of 15 PageID: 1146


NOT FOR PUBLICATION
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  AUTHENTIC TITLE SERVICES, INC.,
                                                              Civil No.: 18-4131 (KSH) (CLW)
                          Plaintiff,

            v.
  GREENWICH INSURANCE COMPANY,
  WESTERN LITIGATION, AMERICAN
  INSURANCE PROFESSIONALS INC., AND                                       OPINION
  JOHN DOES 1-10,

                          Defendants.

 Katharine S. Hayden, U.S.D.J.

     I.          Introduction

           In this insurance coverage dispute, plaintiff Authentic Title Services, Inc. seeks coverage

 under its errors and omissions policy with defendant Greenwich Insurance Company for losses

 relating to an email spoofing scheme in which Authentic was duped into sending real estate loan

 proceeds to a fraudulent account. The parties have filed cross-motions for summary judgment.

 For the reasons set forth below, summary judgment will be granted in favor of Greenwich.

     II.         Background

           The relevant facts are undisputed. Authentic is an agent for title insurance policies

 underwritten by Fidelity National Title Insurance Company. (D.E. 46-3, Pls.’ 56.1 Stmt. in

 Response ¶ 1.) Its president is Mark Maryanski, a licensed attorney who is also the company’s

 only full-time employee. (Id. ¶¶ 2-3.) Greenwich insured Authentic under a Title Professional

 Liability Errors and Omissions insurance policy for the period of May 25, 2015 to May 25, 2016.

 (Id. ¶ 6.)




                                                    1
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 2 of 15 PageID: 1147




        In March and April 2016, Authentic acted as title agent and settlement agent for a real

 estate transaction for a property in South Orange, New Jersey. (Id. ¶ 29.) Quicken Loans was

 the mortgage lender, and it and transferred the loan proceeds to Authentic on March 30, 2016,

 the day before the originally scheduled closing date. (Id. ¶¶ 31-32.) Authentic deposited the

 funds into a settlement account at TD Bank. (Id. ¶ 33.) Although they had been deposited into

 Authentic’s settlement account, the funds remained the property of Quicken. (Id. ¶ 35.) The

 closing was postponed, and emails ensued between Authentic’s Maryanski and Quicken’s

 Brittany Clark and others concerning return wire instructions for Authentic to use in sending the

 loan proceeds back. (Id. ¶¶ 37-42.)

        On April 4, 2016, Maryanski received an email from “BrittanyClork@quickenloans.com”

 (an email address different from Clark’s legitimate email address by one letter), with what

 appeared to be wiring instructions for the return of the funds. (Id. ¶¶ 43-45.) The email was

 actually from an unknown third party posing as Clark, and it directed Maryanski to transfer the

 funds to a specified account at Chase Bank (the “Fraudulent Account”) and to confirm only by

 email. (Id. ¶¶ 43, 46.) The email also copied two spoofed email addresses that were very similar

 to legitimate email addresses used by other Quicken employees involved with the real estate

 transaction. (Id. ¶ 47.)

          On April 5, 2016, Maryanski received an email from yet another spoofed email address,

 purporting to be from yet another Quicken employee, Aloria Harris, and which was one letter off

 from her legitimate email address. (Id. ¶ 48.) The email again requested that Maryanski wire the

 funds to the Fraudulent Account. (Id.) That same day, Maryanski transferred the Quicken loan

 proceeds of $480,750.96 to the Fraudulent Account. (Id. ¶ 49.) He sent email confirmation to

 the spoofed email address for Ms. Harris, and received an acknowledgement in response from




                                                 2
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 3 of 15 PageID: 1148




 what the parties refer to as the “fraudster.” (Id. ¶¶ 51-52.)

        By April 12, 2016, it became clear to both Maryanski and Quicken that the funds had

 been diverted to the Fraudulent Account. (Id. ¶¶ 53-55.) Around April 14, 2016, Maryanski

 reported the incident to Authentic’s bank, TD Bank. (Id. ¶ 56.) He also reported it to Fidelity,

 which issued title insurance for the real estate transaction, to the FBI, and to JP Morgan Chase

 Bank. (Id. ¶¶ 56-59.) The diverted funds were withdrawn by an unknown party and never

 recovered. (Id. ¶¶ 60, 62.)

        Maryanski filed a claim with Greenwich on April 18, 2016. (Id. ¶¶ 9, 63.) Receipt was

 acknowledged on April 21, 2016. (Id. ¶ 68.) Quicken was indemnified by Fidelity for the loss

 and provided new funds for the transaction, which closed. (Id. ¶¶ 70-71.)

        On May 3, 2016, Fidelity contacted Greenwich, copying Maryanski, advising it of the

 claim it received from Quicken and that it had retained legal counsel to pursue the funds, and

 asserting a claim against Authentic for which it requested immediate payment. (Id. ¶¶ 72-73.)

 The next day, Greenwich notified Authentic that it was denying the claim. (Id. ¶ 74.) In that

 May 4, 2016 letter, Greenwich invoked an exclusion providing that the policy did not apply to

 any claim:

        14. based on or arising out of:

        a. the commingling, improper use, theft, stealing, conversion, embezzlement or
        misappropriation of funds or accounts[.]

 (Id. ¶ 74; D.E. 45-4, Seery Decl. ¶ 14 & Ex. L at 3-4.) The letter continued:

        This claim arises from a theft, stealing, conversion and/or misappropriation of
        funds. As such, the claim is not covered by the policy as it arises from conduct
        clearly excluded under this Policy. Consequently, [Greenwich] is therefore
        denying defense and indemnity coverage for this matter.

 (Id. at 4.) Under a heading entitled “Additional Coverage Issues,” the letter went on to refer to




                                                   3
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 4 of 15 PageID: 1149




 several additional exclusions, the first excluding coverage for any claim

        8. based on or arising out of alleged criminal, intentionally wrongful, fraudulent
        or malicious acts or omissions. However, this exclusion shall not apply to defense
        expenses or the Company’s duty to defend a claim unless and until there is an
        admission by, finding of fact, or final adjudication against any Insured as to such
        conduct, at which time the Insured shall reimburse the Company for all defense
        expense incurred.

        Additionally, this exclusion will not apply to any Insured who:

        a.      did not participate or acquiesce in such act, error or omission;

        b.      had no knowledge of or reason to suspect such an act, error or omission;
        and

        c.     immediately notified the Company in writing after obtaining knowledge
        of such act, error or omission.

 (Id.)1 Greenwich then stated it “reserve[d] its right to deny defense and indemnity coverage for

 this matter in its entirety” to the extent any insured “may be involved in any criminal,

 intentionally wrongful, fraudulent or malicious act or omission.” (Id.)2 Greenwich also stated it

 “reserve[d] its rights to deny defense and indemnity coverage for this matter in its entirety based

 on the foregoing exclusions.” (Id. at 5.)

        In a July 25, 2016 letter to Greenwich, Authentic’s counsel challenged the denial of

 coverage and Greenwich’s interpretation of the policy. (Pls.’ 56.1 Stmt. in Response ¶ 75 &

 Seery Decl. Ex. M.) Greenwich reiterated its coverage denial in an August 5, 2016 letter. (Pls.’

 56.1 Stmt. in Response ¶ 76.)




 1
   Bolded terms are defined in the policy.
 2
   The letter also stated that the policy did not apply to any claim “based on or arising out of the
 intentional or willful breach or disregard of any oral or written underwriting or binding
 authority,” or “based on or arising out of the intentional or willful failure to follow any escrow or
 closing instructions, or out of the intentional or wilful [sic] disregard of any escrow or closing
 instructions.” (Id. at 4-5.) Neither party relies on these provisions in seeking summary
 judgment, and they are not relevant to resolving the dispute before the Court.


                                                   4
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 5 of 15 PageID: 1150




        On March 27, 2017, Fidelity demanded payment directly from Authentic in the amount

 of $520,107.87. (Id. ¶¶ 77-78 & Seery Decl. Ex. O.) It has not filed suit against Authentic for

 payment. (Pls.’ 56.1 Stmt. in Response ¶ 80.) On June 28, 2017, Authentic’s counsel again

 wrote to Greenwich to demand coverage for the Fidelity claim; Greenwich reiterated its denial

 on July 18, 2017. (Id. ¶¶ 81-82.)

        On February 26, 2018, Authentic filed suit in Essex County Superior Court against

 Greenwich, along with Western Litigation, Inc., which Authentic alleged was Greenwich’s

 counsel, and American Insurance Professionals, LLC (“AIP”), Authentic’s insurance broker.

 (D.E. 1-2, Compl.)3 Authentic’s complaint sought coverage from Greenwich for Fidelity’s claim

 (count 1), and asserted claims against Greenwich for breach of the duty of good faith and fair

 dealing (count 2), breach of contract for denying coverage (count 3) and for denying Authentic

 legal representation (count 4), negligence for failing to participate in the claims negotiation

 process (count 5), and breach of fiduciary duty for failing to advise Authentic of the availability

 of additional coverage for cyber fraud (count 6). Authentic also asserted additional claims for

 negligence and malpractice (counts 7 and 8), and breach of fiduciary duty (count 9). Western

 Litigation removed the action to this Court on March 23, 2018, on the basis of diversity

 jurisdiction. (D.E. 1.) Authentic subsequently dismissed its claims against Western Litigation

 and AIP. (D.E. 16, 35.) It also dismissed the claims in counts 2, 5, 6, 7, 8, and 9 against

 Greenwich, leaving only counts 1, 3, and 4 remaining for disposition. (D.E. 17.) Thus, all that

 remains for disposition are Authentic’s claims against Greenwich seeking a declaration of




 3
  The complaint also named ten unidentified John Does. As discovery is closed, these fictitious
 defendants will be dismissed. Blakeslee v. Clinton Cnty., 336 F. App’x 248, 250-51 (3d Cir.
 2009); Fed. R. Civ. P. 21.

                                                   5
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 6 of 15 PageID: 1151




 coverage and for breach of contract for denying it coverage and legal representation. Greenwich

 answered on July 25, 2018. (D.E. 18.)

           Greenwich has now moved for summary judgment, relying on exclusion 14(a) of the

 policy, which, as noted earlier, excludes from coverage claims “based on or arising out of . . . the

 commingling, improper use, theft, stealing, conversion, embezzlement or misappropriation of

 funds or accounts.” (D.E. 45-3, Def.’s Moving Br. 4-5, 11; see also D.E. 50, Def.’s Reply Br.)

 Greenwich also relies on the policy’s definition of “damages” as excluding “the loss of or

 unauthorized removal of funds” from the insured’s account. (Id. at 11-12.) Authentic has

 opposed Greenwich’s motion and also cross-moves for summary judgment in its favor, arguing

 that a different exclusion, exclusion 8, is the more appropriate one on the facts, and because it

 doesn’t apply, Greenwich is required to provide coverage for the claim. (See D.E. 46-1, Pl.’s

 Opp. Br.) Authentic further argues that Greenwich’s proposed interpretation of section 14(a)

 would render the policy ambiguous and illusory, and that that ambiguity should be resolved in its

 favor.

    III.      Standard of Review

              A. Summary Judgment Standard

           Summary judgment is proper where the movant demonstrates that there is no genuine

 dispute as to any material fact and that it is entitled to judgment as a matter of law. Fed. R. Civ.

 P. 56(a). In ruling on the motion, the Court views the evidence in the light most favorable to the

 nonmoving party and draws all inferences in favor of that party. Auto-Owners Ins. Co. v. Stevens

 & Ricci, Inc., 835 F.3d 388, 402 (3d Cir. 2016). A factual dispute is “genuine” if the evidence

 would permit a reasonable jury to find for the non-movant. Jutrowski v. Twp. of Riverdale, 904

 F.3d 280, 289 (3d Cir. 2018). A fact is “material” if it “might affect the outcome of the suit




                                                   6
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 7 of 15 PageID: 1152




 under the governing law.” Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d Cir. 2013). At the

 summary judgment stage, the Court is not permitted to make credibility determinations or weigh

 the evidence. Id. at 428-29.

          The same standard applies when cross-motions for summary judgment are filed. Id.

 “When both parties move for summary judgment, ‘[t]he court must rule on each party’s motion

 on an individual and separate basis, determining, for each side, whether a judgment may be

 entered in accordance with the Rule 56 standard.’” Auto-Owners, 835 F.3d at 402 (quoting 10A

 Charles Alan Wright et al., Federal Practice & Procedure § 2720 (3d ed. 2016)). Cross-motions

 for summary judgment are a particularly appropriate vehicle for deciding insurance coverage

 disputes such as this one, in which the parties do not contest the basic facts underlying the

 dispute. See Wimberly Allison Tong & Goo, Inc. v. Travelers Prop. Cas. Co. of Am., 559 F.

 Supp. 2d 504, 510 (D.N.J. 2008) (Simandle, J.) (“Under New Jersey law, ‘[t]he interpretation of

 an insurance contract on undisputed facts is a question for the court to decide as a matter of law

 and can be the basis for summary judgment.’” (citation omitted)), aff’d, 352 Fed. App’x 642 (3d

 Cir. 2009).

               B. Interpretation of Insurance Policies

          “An insurance policy is a contract that will be enforced as written when its terms are clear

 in order that the expectations of the parties will be fulfilled.” Flomerfelt v. Cardiello, 202 N.J.

 432, 441 (2010).4 Policy language is interpreted “according to its plain and ordinary meaning.”

 Id. (citation and internal quotation marks omitted). Terms that are not clear, but ambiguous, are

 construed in favor of the insured and against the insurer. Id. “If the language is clear, that is the

 end of the inquiry.” Chubb Custom Ins. Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238



 4
     There is no dispute that New Jersey law governs.


                                                   7
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 8 of 15 PageID: 1153




 (2008). “[I]n the absence of an ambiguity, a court should not ‘engage in a strained construction

 to support the imposition of liability’ or write a better policy for the insured than the one

 purchased.” Id. (citation omitted); see also Flomerfelt, 202 N.J. at 441. “If the terms of the

 contract are susceptible to at least two reasonable alternative interpretations, an ambiguity

 exists,” and in that event, “a court may look to extrinsic evidence as an aid to interpretation.”

 Chubb, 195 N.J. at 238.

          Generally, policy exclusions are narrowly construed, and it is the insurer’s burden to

 “bring the case within the exclusion.” Flomerfelt, 202 N.J. at 442 (citation and internal quotation

 marks omitted). “[I]f there is more than one possible interpretation of the language, courts apply

 the meaning that supports coverage rather than the one that limits it.” Id. But “far-fetched

 interpretation[s]” do not create ambiguity, and “courts must be careful not to disregard the ‘clear

 import and intent’ of a policy’s exclusion.” Id. “Rather, courts must evaluate whether, utilizing

 a ‘fair interpretation’ of the language, it is ambiguous.” Id.

    IV.      Discussion

          The parties do not dispute the key facts; accordingly, the question before the Court on

 these cross-motions is whether either party is entitled to judgment as a matter of law. Answering

 that question begins with the language of the policy, which provides for coverage as follows:

          B. WHAT IS COVERED

          Subject to all terms and conditions of this policy, the Company will pay on the
          Insured’s behalf damages and defense expenses arising out of a claim first made
          against the Insured during the policy period, and reported to the Company in
          writing during the policy period, by reason of an actual or alleged negligent act
          or omission or personal injury, in the performance of professional services that
          are alleged to have occurred on or after the retroactive date of this policy.

 (Seery Decl., Ex. B, Policy § B.) The policy defines the term “Damages” as “a monetary

 judgment or monetary award which the Insured is legally obligated to pay . . . . However,



                                                   8
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 9 of 15 PageID: 1154




 damages do not include . . . g. the loss of or unauthorized removal of funds from any Insured’s

 account.” (Policy § A.4.)

        Among the “terms and conditions” of the policy is a series of exclusions, including

 exclusion 14(a), which provides as follows:

        This insurance does not apply to any claim:

        ...

        14. based on or arising out of:

        a. the commingling, improper use, theft, stealing, conversion, embezzlement or
           misappropriation of funds or accounts;

        b. sums received by any Insured or credited to any Insured’s account; or

        c. fees, premium, taxes, claims, commissions or brokerage monies.

 (Policy § H.14.)

        Greenwich contends, and the Court agrees, that exclusion 14(a) directly addresses

 the factual scenario here. The exclusion’s plain language – the indisputable starting point

 for the Court’s analysis under New Jersey law – states that no coverage is provided for

 claims “based on or arising out of” the theft, stealing, conversion, or misappropriation of

 funds. The New Jersey Supreme Court has defined the phrase “arising out of” to mean

 “originating from, growing out of or having a substantial nexus.” Flomerfelt, 202 N.J. at

 454 (citation and internal quotation marks omitted); see also Am. Motorists Ins. Co. v. L-

 C-A Sales Co., 155 N.J. 29, 35-36 (1998). Fidelity’s claim against Authentic and

 Authentic’s consequent claim for coverage under its policy with Greenwich undeniably

 originated from, grew out of, or had a substantial nexus to funds belonging to Quicken

 that were transferred into the Fraudulent Account and then were withdrawn by a person

 or entity other than Quicken and were never recovered.



                                                  9
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 10 of 15 PageID: 1155




         The parties’ debate is with whether that scenario involved the “theft,” “stealing,”

  “conversion,” or “misappropriation” of Quicken’s funds. Greenwich argues that these

  are clear terms that involve wrongfully depriving another of its property, which happened

  here. Conversion, for example, is defined as the “wrongful exercise of dominion and

  control over property of another without authorization and to the exclusion of the owner’s

  rights in that property.” Chicago Title Ins. Co. v. Ellis, 409 N.J. Super. 444, 456 (App.

  Div. 2009). “Misappropriation” involves the “application of another’s property or money

  dishonestly to one’s own use.” Black’s Law Dictionary (11th ed. 2019). “Theft” is

  commonly defined as “the wrongful taking and removing of another’s personal property

  with the intent of depriving the true owner of it.” Black’s Law Dictionary (11th ed.

  2019). So construed, the terms undoubtedly apply to the Quicken funds that Maryanski

  erroneously sent to the fraudulent account; it does not matter, in other words, who

  committed the theft or other prohibited act, the insured or another party; if the claim arose

  from such an act (and it cannot reasonably be disputed that it did), the plain and ordinary

  meaning of the language in exclusion 14(a) supports Greenwich’s denial of coverage.

         Authentic argues that the terms theft, stealing, misappropriation, and conversion

  are ambiguous because they could be interpreted to include conduct by both the insured

  and by third parties, and that because they are ambiguous, they must be interpreted in

  favor of it, the insured, and against Greenwich, the insurer. In this context, that means

  interpreting the terms to reach only conduct by the insured, and not by other actors.

  Adopting this argument would, of course, result in exclusion 14(a) not applying to the

  spoofing incident involving Authentic’s loss of the Quicken funds.




                                                   10
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 11 of 15 PageID: 1156




         The Court declines to do so. Although Authentic is correct that ambiguous terms are to

  be construed in favor of the insured, see Flomerfelt, 202 N.J. at 441, these terms are not

  ambiguous. Authentic’s argument to the contrary relies on several unpersuasive premises. First,

  it is based on a faulty application of the interpretive maxim noscitur a sociis, which provides that

  a general term is given a more restrictive meaning by virtue of its association with more specific

  terms. See Sealed Air Corp. v. Royal Indem. Co., 404 N.J. Super. 363, 380-81 (App. Div. 2008)

  (explaining noscitur a sociis to mean that “‘a word is known from its associates. Words of

  general and specific import take color from each other when associated together, and thus the

  word of general significance is modified by its associates of restricted sense.’” (quoting Bertrand

  v. Jones, 58 N.J. Super. 273, 283, 156 (App. Div. 1959)). That is not what Authentic has

  proposed; instead, it contends some of the terms (theft, stealing, misappropriation, and

  conversion) are capable of reaching first- and third-party conduct, while others (commingling,

  improper use, and embezzlement) reach only first-party conduct. To make the policy clear,

  Authentic posits, all of the terms should be interpreted as applying to only to first-party conduct;

  i.e., conduct by the insured. As explained above, noscitur a sociis calls for using the more

  specific to circumscribe the more general, not simply slotting terms into definitional groups and

  picking one.

         Moreover, as the New Jersey Supreme Court has explained, “‘[a] genuine

  ambiguity arises only where the phrasing of the policy is so confusing that the average

  policyholder cannot make out the boundaries of coverage.’” Passaic Valley Sewerage

  Com’rs v. St. Paul Fire & Marine Ins. Co., 206 N.J. 596, 608 (2011) (quoting

  Progressive Cas. Ins. Co. v. Hurley, 166 N.J. 260, 274 (2001)). One need look no further

  than Maryanski’s own report of the potential claim to Greenwich to see that the term




                                                   11
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 12 of 15 PageID: 1157




  “misappropriation,” for example, has a clearly understood meaning that includes third-

  party conduct. (See Pls.’ 56.1 Stmt. in Response ¶ 65 (excerpting claim report in which

  Maryanski describes potential claim as “involving misappropriated wire funds”).) The

  terminology in exclusion 14(a) is clear as written; it is Authentic’s proposed

  interpretation, which would engraft a limitation absent from the text, that would introduce

  confusion, and the Court declines the invitation to rewrite the policy in this manner. See

  id. (“If the policy terms are clear, we interpret the policy as written and avoid writing a

  better insurance policy than the one purchased.”).

         Authentic also attempts to depict exclusion 14(a) as ambiguous, and therefore

  subject to an interpretation that favors it over the insurer, by invoking the language of

  exclusion 8. That provision states that the insurance policy does not apply to claims

  “based on or arising out of alleged criminal, intentionally wrongful, fraudulent or

  malicious acts or omissions,” but exempts from the exclusion insureds who “did not

  participate in or acquiesce in such act, error or omission,” had no knowledge or reason to

  suspect it, and immediately gave Greenwich written notice after learning of it. (Policy

  § H.8.) Authentic contends that this exclusion “provides” coverage to it in the event of a

  crime committed by someone other than the insured, and that interpreting exclusion 14(a)

  as Greenwich proposes would take away that coverage, placing the exclusions in “direct

  conflict” and rendering the policy “hopelessly ambiguous” and “illusory.” (Pl.’s Opp. Br.

  2-3.) As an initial matter, exclusion 8 does not “provide” coverage; if it does not apply,

  coverage is simply not excluded on the basis of the conditions specified in it. The

  inapplicability of one exclusion does not negate the applicability of all other exclusions.

  (See Policy § B (“Subject to all terms and conditions of this policy, the Company will




                                                   12
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 13 of 15 PageID: 1158




  pay . . . damages and defense expenses . . . .”).) See also Weedo v. Stone-E-Brick, Inc.,

  81 N.J. 233, 247-48 (1979) (“exclusion clauses subtract from coverage rather than grant

  it,” and each exclusion is read independently of each other).

         Moreover, Authentic’s invitation to read exclusion 14(a) in the context of the policy as a

  whole helps Greenwich’s position rather than its own. Authentic argues that exclusion 14(a)

  must be read to reach only conduct by the insured. But the language of other exclusions suggests

  that when Greenwich intended that result, it expressly said so. Exclusion 8, for example,

  includes the carve-out language discussed above. Exclusions 11, 15, and 16 also expressly refer

  to conduct by the insured. Exclusion 14(a) does not. As Greenwich argues, this indicates that the

  company intended it to apply to conduct regardless of whether the insured was involved; in other

  words, this is the intended result of the language, rather than an unintended ambiguity in it. (See

  Def.’s Reply Br. 7 (“[W]hat Authentic describes as ambiguity is, in fact, the only reasonable

  interpretation of Exclusion 14 under the plain meaning of the language used.”).)

         Although neither party has pointed to an authoritative interpretation of the disputed

  policy language under New Jersey law, and neither suggests that the Greenwich form is a

  standardized one,5 Greenwich has cited several decisions from other jurisdictions in which courts

  were confronted with similar policy language and found it to be unambiguous and to reach third-

  party conduct. In Accounting Resources, Inc. v. Hiscox, Inc., 2016 WL 5844465, at *1 (D. Conn.

  Sept. 30, 2016), for example, the district court, presented with policy language and arguments

  markedly similar to those presently before this Court, concluded that a misappropriation-of-funds




  5
   See Chubb Custom Ins. Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238 (2008) (“Although
  not a canon of construction, courts frequently look to how other courts have interpreted the same
  or similar language in standardized contracts to determine what the parties intended, especially
  where rules in aid of interpretation fail to offer a clear result.”)


                                                  13
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 14 of 15 PageID: 1159




  exclusion unambiguously precluded coverage for a third party’s misappropriation or theft of

  funds using a spoofing scheme to dupe the vendor, a bookkeeping company, into paying

  fraudulent invoices. The policy provided that the insurer had “no obligation to pay any sums . . .

  for any claim . . . based upon or arising out of the actual or alleged theft, misappropriation,

  commingling, or conversion of any funds, monies, assets, or property.” Id. at *1. The court

  rejected the vendor’s argument that this language only applies to conduct by parties other than

  the insured or its employees, observing that “[t]he policy’s wording says nothing about who must

  engage in the theft or misappropriation of funds,” and the “absence of limitation bespeaks

  breadth.” Id. at *2. The court found support for its conclusion, as this Court does here, in the

  existence of a separate “intentional acts” exclusion that expressly limited its operation to acts of

  the insured. See id. at *3. The language of that exclusion closely tracks the language of

  exclusion 8 in the Greenwich policy.6

         In sum, the plain language of exclusion 14(a) dictates its applicability to the spoofing

  scheme underlying this lawsuit. Review of the exclusion in the context of the policy as a whole,

  and paying particular attention to exclusion 8 given Authentic’s heavy reliance on it, does not

  change that conclusion. Hiscox and other cases cited by Greenwich provide further support to

  the Court’s conclusion. The language is not ambiguous,7 and the Court rejects Authentic’s



  6
   Although the language of the “intentional acts” exclusion was not excerpted in the Connecticut
  district court’s opinion, Greenwich has supplied the policy as an exhibit to its reply certification.
  (See D.E. 50-6, Ex. S to Seery Supp. Decl.)
  7
    Although this result is consistent with Magistrate Judge Waldor’s earlier ruling (D.E. 42) that
  the word “theft” in the exclusion is unambiguous, the Court does not rely on the law of the case
  doctrine to reach it. (Cf. Def.’s Moving Br. 17.) The question before Judge Waldor was far
  narrower, involved resolution of a discovery dispute, and did not implicate the merits. See, e.g.,
  Speeney v. Rutgers, 369 F. App’x 357, 359-61 (3d Cir. 2010); Krys v. Aaron, 106 F. Supp. 3d
  472, 480-81 (D.N.J. 2015) (Simandle, J.); Lesende v. Borrero, 2014 WL 4199095, at *4 (D.N.J.
  Aug. 22, 2014) (Debevoise, J.) (all discussing and declining to apply law of the case doctrine).


                                                   14
Case 2:18-cv-04131-KSH-CLW Document 55 Filed 11/17/20 Page 15 of 15 PageID: 1160




  arguments to the contrary, including its resort to the doctrine of the insured’s reasonable

  expectations8 and its reliance on decisions that found ambiguity in policy language bearing no

  resemblance to the Greenwich policy before the Court.

           Finally, Greenwich alternatively relies on the policy’s definition of “damages” as a basis

  to deny coverage. As discussed above, the policy provides that, subject to the terms and

  conditions therein, Greenwich will pay certain “damages” and defense expenses; “damages” do

  not include “the loss of or unauthorized removal of funds” from the insured’s account. (Policy

  §§ B, A.4.) In view of the clear applicability of exclusion 14(a), the Court declines to reach the

  issue of whether the transfer constituted a “loss” of the funds or whether it involved an

  “unauthorized” removal under these facts.

      V.      Conclusion

           Greenwich’s motion for summary judgment is granted, and Authentic’s cross-motion for

  summary judgment is denied. An appropriate order will issue.

                                                                /s/ Katharine S. Hayden
  Date: November 17, 2020                                       Katharine S. Hayden, U.S.D.J.




  8
    Oxford Realty Group Cedar v. Travelers Excess & Surplus Lines Co., 229 N.J. 196, 208 (2017)
  (doctrine applies when language is ambiguous, or terms and conditions are misleading)


                                                   15
